 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTaft Broadcasting Company and Local 71, Interna-tional Brotherhood of Electrical Workers, AFL-CIO. Cases 9 CA-10627-1, 9-CA-10627-2, 9-CA-10780-2. 9-CA-10780-3, and 9-CA-10780 4September 28, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENEL.LOAND TRUESDALIFOn June 1, 1978, Administrative Law Judge Ber-nard Ness issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief. The General Counsel also filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge to theextent consistent herewith and to adopt his recom-mended Order as modified herein.We disagree with the Administrative Law Judge'sfailure to find that Respondent discharged HannahGutmann in violation of Section 8(a)(3) of the Act.Considering all the circumstances, it is our opinionthat Gutmann was unlawfully discharged because ofher support for the Union.Gutmann was hired in April 1975 as a news re-porter appearing on Respondent's television stationin Columbus, Ohio. She signed a union authorizationcard in February 19762 and was quite vocal in herdiscussions about the Union. Her supervisor, RichardMoore, testified that employees had voluntarily givenhim information regarding rumors to the effect thatGutmann was favorably disposed to the Union. Inaddition, Gutmann testified that Moore questionedher on several occasions about union meetings.James Hodges was hired by Respondent as its newsdirector in June. In an effort to get acquainted withthe staff, Hodges conducted an interview with eachstaff member. According to Gutmann, Hodges indi-I Respondent and the General Counsel have excepted to certain credibilityfindings made by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an Administrative Law Judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect Standard Drn WallProducts, Inc., 91 NLRB 544 (1950), enfd 188 F.2d 362 (C.A. 3. 1951i. Wehave carefully examined the record and find no basis for reversing his find-ings.In the absence of exceptions thereto, we adopt pro Jbrma the Administra-tive Law Judge's dismissal of certain allegations of the complaint pertainingto unlawful interrogation by James Hodges.2 All dates are in 1976 unless otherwise indicated.cated to her that he had seen a tape of her on-airperformances and was of the opinion that "I lookedgood on the air, I sounded good on the air. I had a lotof potential." Hodges asked Gutmann to promise hima year of her time during which she was to worktoward realizing Hodges' goal of making the stationthe number one station in its market. Hodges told herthat, after that 1 year, he would help her to advanceher career.The chain of events leading to Gutmann's dis-charge began with her assignment to cover JimmyCarter's arrival at the Columbus airport on Septem-ber 8. Gutmann was to tape a headline, which is acamera shot of the reporter appearing in front of theappropriate background while giving a commentaryon what is happening. In this instance, the headlinewas to have been shot with the airport as background.Gutmann testified that she attempted to shoot theheadline at the airport, but the sound portion of thetape was not recorded. No headline was shot at theairport; rather, it was done in the station's parkinglot. In any event, the station was the first to cover thisparticular event on the air that evening. Hodges com-plimented Gutmann on the story, telling her that shedid a "really good job" and that he had heard a lot ofcompliments on the story.At the time he praised Gutmann for her work onthe Carter story, Hodges was unaware that she hadnot shot a headline. When he learned of this fact, heconsidered it to be the "straw that broke the camel'sback." Hodges stated that he had previously receivednumerous complaints about Gutmann from varioussources and that he had reached a decision to dis-charge her. Gutmann's failure to properly completeher assignment prompted him to implement his deci-sion.When Gutmann reported for work on September10, Hodges noted that he had received complaintsabout her and that he knew she had been looking forwork elsewhere. Hodges then suggested, "[L]et's justcall it quits. You're not happy here, we're not happywith you, let's call it off." Gutmann, in an attempt todiscover what was wrong, asked Hodges if there wereany particular faults which contributed to his deci-sion, but Hodges repeatedly indicated that there wasnothing wrong. Hodges opined that she could go tarin radio and that he would help her in that medium.He then related an incident in his career in which theunion to which he belonged offered to help him byfiling a grievance.3Hodges stated, according to Gut-mann, that he could have received lots of money fromthat grievance, "but he knew if he did that. if he even'Hodges testified that he had a difficult time in a particular job with hisstation manager because of his own philosophy of union and management.Then a union member. Hodges resigned his position and went into televisionnews management.238 NLRB No. 80588 TAFT BROADC(ASTING CO.filed a complaint or filed the charge, that he wouldnever get a job with another CBS station as long as helived and he probably would never, ever get a job inbroadcasting as long as he lived." Hodges did not filea grievance.Sometime after her discharge, Gutmann returnedto the station for some purpose not relevant here andlooked at her personnel file. Iler termination slip wasincluded in that file and on it was written, as the rea-son for her discharge, "unsatisfactory performance."The Administrative Law Judge took note of Re-spondent's defense, i.e., that Gutmann was termi-nated because she was incompetent, and the consider-able amount of testimony presented to support thatassertion. The Administrative Law Judge found him-self unconvinced that Gutmann's performance was asbad as it was made out to be. The AdministrativeLaw Judge also found that Respondent had reason tobelieve that Gutmann favored the Union at the timeof her discharge, noting that Hodges' reference to hisown experience with a union "appeared to reveal asubtle and veiled suggestion she not take her case tothe Union." However, the Administrative lIaw Judgeconcluded that, while the issue was not free fromdoubt, the evidence did not "preponderate" in favorof a finding that Gutmann was discriminatorily dis-charged.In disagreeing with the Administrative Law Judge.we are not unmindful of the testimony concerningGutmann's asserted weaknesses. However, in ourview, the circumstances surrounding her dischargedemonstrate that Respondent seized upon, and per-haps exaggerated, those weaknesses in an attempt tojustify her discharge. It appears to us that Respon-dent utilized Gutmann's alleged shortcomings as apretext.Respondent asserts that those shortcomings hadreached the point where Respondent could no longertolerate Gutmann. We find it curious that, in the faceof allegedly numerous complaints, Respondent choseto tolerate her for so long. While it is true that shewas spoken to concerning her problems, it appearsthat she was given neither written warnings nor otherdiscipline by Moore, her supervisor, although he hadthe authority to do so. Furthermore, as noted by theGeneral Counsel, this defense is untenable in view ofHodges' promise to Gutmann in June that he wouldhelp her advance her career, a promise based uponhis favorable assessment of her work. Whatever prob-lems Gutmann had did not suddenly surface in thefew months between Hodges' arrival and the date ofher discharge.What is even more curious is the fact that, giventhe multiplicity of reasons advanced at the hearingfor her discharge. neither one nor all of those reasonswere advanced by Hodges as the reason for her termi-nation at the time he actually terminated her. noteven when Gutmann pressed him for specifics.4Wehave looked upon the deliberate withholding of a rea-son for a discharge as evidence of a discriminatorymotive.5Surely using "incompatibility" with all theambiguities that implies as a reason is akin to givingno reason at all.Furthermore, we agree with the General Counsel'sassessment of Respondent's case as one of shiftingdefenses, also evidence of a discriminatory motive.6We note the discrepancy in what Hodges told Gut-mann was the reason for her discharge, i.e., "incom-patibility" and in what was actually written on hertermination slip. i.e., "unsatisfactory performance."Hodges testified that Frederick von Stade, vice pres-ident of Respondent and general manager of the sta-tion. filled in the termination slip and signed Hodges'name to it. Hodges told von Stade that Gutmann waslet go because of unsatisfactory performance and in-compatibility.7However, von Stade preferred the for-mer and Hodges did not object.At all times material herein, the Union's organiza-tional compaign loomed in the background.' Respon-dent expressed its hostility to the Union at a staffmeeting in early March at which Respondent's repre-sentative adivised the employees against the Union.Additionally, Respondent's union animus is demon-strated by its unlawful discharge of June Johnson onApril 16. Furthermore, we agree with the Administra-tive Law Judge that Respondent was aware that Gut-mann favored the Union, as evidenced by Moore'squestioning of Gutmann regarding union meetingsand by his admission that he knew of rumors thatGutmann favored the Uinion. Moreover, Hodges' ref-erence to his own union experience is persuasive evi-dence that he knew of Gutmann's attitude towardsthe Union and discerned that her situation was notwithout its parallels to his own prior situation.Therefore. considering all the circumstances herein,we conclude that Hannah Gutmann was dischargedbecause of her support for the Union and that thereasons advanced by Respondent therefor were pre-textual. Accordingly, we find that Respondent hasviolated Section 8(a)(3) of the Act.4 We find it significant that Hodges did not bring to Gutmann's attentionhis displeasure with her failure to shoot a headline in connection with theCarter story. He apparently felt that this incident was, in effect, the "laststraw." yet he ignored it during the termination interview. Only 2 days be-fore. Hodges complimented Gutmann on this particular stor.5 Mid-Ohio Auromotie,. Inc, 200 NL RB 680 11972)Siol Industries. Inc., 223 NLRB 51 ( 1976). See also George J Roberts &Sons, Inc, d'hi al he Roberts Press, 188 NLRB 454 (1971) (reasons given atthe time of the discharge were not the same as those utilized at the heanng)7 Note the addition of "unsatisfactory performance" as a reason given toson Stade. but not to (Gumiann See Santa Rita M./ining (ompan)-, a Divi.ionro/ Home -Stake Produtlion (Compals, 200 NLRB 1070 (1972)r rhe Inion filed its represenlation petition in early March. pursuant towhich a hearing was held between March and June The Board issued itsDecision and Direction of Election on October 20.589 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, TaftBroadcasting Company, Columbus, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:1. Substitute the following for paragraph 2(a):"(a) Offer to June Johnson and Hannah Gutmannimmediate and full reinstatment to their former jobsor, if such jobs no longer exist, to substantially equiv-alent positions, without prejudice to their seniority orother rights and privileges, and make them whole inthe manner set forth in the section of this Decisionentitled 'The Remedy.'"2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTIC E To EMPLOYEESPOSTED BY ORDER OF IlENA I ONAl LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE W.IIL NOr discharge or otherwise discrimi-nate against our employees because of theirmembership in, or activities on behalf of, Local71, International Brotherhood of ElectricalWorkers, AFL-CIO, or any other labor organi-zation.WE WIIL. NOt in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of their right to engage in, or to refrainfrom engaging in, any or all of the activitiesspecified in Section 7 of the Act.WE Wll.L offer June Johnson and HannahGutmann immediate and full reinstatment totheir former jobs or, if such jobs no longer exist,to substantially equivalent jobs, without preju-dice to their seniority or other rights and privi-leges.WE WIL.L make whole June Johnson and Han-nah Gutmann for any loss of earnings they mayhave suffered because of their unlawful dis-charges, with interest thereon.TAFr BROADCASTING COMPANYDECISIONSAIE MENI OF I1li CASEBIRNARI) NiEss, Administrative Law Judge: Uponcharges filed by Local 71. International Brotherhood ofElectrical Workers, AFL-CIO, herein called the Union,against Taft Broadcasting Company, herein called the Re-spondent, the General Counsel issued complaints in each of'the cases numbered above, thereafter consolidated, allegingviolations of Section 8(a)(1), (3), and (4) of the NationalLabor Relations Act, as amended, herein called the Act.'The Respondent has denied the commission of any unfairlabor practices. Hearing was held before me on July 25 28,1977.FINDIN(;S OF FAC I1. IHE BUSINESS OF 'ItI RFSPONDENIThe Respondent, a Delaware corporation, is engaged inthe operation of television and radio stations licensed bythe Federal Communications Commission in various Statesof' the United States, including Respondent's stationWTVN-TV in Columbus, Ohio. The Respondent annuallyderives gross income in excess of $100.000 from its Colum-bus, Ohio, operation. The Respondent annually purchasesgoods valued in excess of $50,000, shipped directly frompoints outside the State of Ohio to points within the State ofOhio. Based on the foregoing, and as admitted by the Re-spondent, I find that the Respondent is engaged in com-merce and in operations affecting commerce within themeaning of Section 2(6) and (7) of the Act.II. FILF I.ABOR OR(iANIZATION INVOI.Viil )The complaint alleges, the Respondent admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.111. ilIeI UNI[AIR I.ABOR PRA( II( LSA. Buackground and IssuesInvolved in this proceeding is the Respondent's StationWTVN-TV in Columbus. Ohio. The Union filed a petitionon March 3, 1976, which was amended on March 29, 1976(Case 9-RC 11423). A representation hearing was held on11 days between March 26 and June 2. 1976. The BoardDecision directing elections issued on October 20. 1976 (226NLRB 540). There were two voting groups. All the allegeddiscriminatees held positions which fell in Voting GroupA-a production unit consisting of 17 eligible voters. Vot-ing Group B was the clerical unit of 33 employees. Elec-tions were held on December 3. 1976. The Union failed toattain a majority in either of the voting groups. No objec-lions were filed and certificates of results were issued onJanuary 17, 1977. The issues involved are whether the Re-spondent unlawfully discharged June Johnson Siebert,'I The charges in (Cases 9 CA 10627 1 and 9 CA 10627 2 awere filed onSeptember 13 and October 20, 1976. respectively; the charges in Cases 9CA 10780 2. 9 CA-10780-3, and 9 (CA 10780 4 were filed on November8. and 22 and December 23, 1976, respectively (Complaints in Cases 9 CA-10627 1 and 9 CA 10627 2 were issued on October 29 and December 9.1976. respectively. Complaint in ('ases 9 (A 10780 2 and 9 CA 10780 4was issued on January 5, 1977. Complaint in Case 9 -CA 10780 3 was issuedon January I 1., 1977.2 She was unmarried at the lime of her discharge and is referred to in thetranscript and herein by her maiden name590 TAFT BROADCASTING CO.Hanna Gutmann, and Robert Alan on April 16, September10, and November 5. 1976. respectively. Also involved arewhether the Respondent unlawfully demoted and assignedmore onerous working conditions to Anthony Edwards andGene Mason on October 1 and October 14. 1976. respec-tively. The complaint also alleges three instances of in-dependent 8(a)(1) violations.B. The Al.4eged l!nflir Labhor PracticesJune JohnsonJohnson was hired in August 1974. as a film editor byTed Bednarczyk. film department director. She signed aunion card on February 27, 1976., solicited other employ-ees, and obtained "quite a few" cards from the productionand other departments on the ground floor. Bednarczykwas scheduled to leave on vacation on Friday, March 19.She testified that early in the morning on March 18, Bed-narczyk asked her to write a note to him advising him whenshe would he leaving the Company. She was surprised atthis request but did not reply. I ater in the afternoon Bed-narczyk once again pressed her for the note. Johnson ex-plained she had promised to give 2 weeks' notice when shewould leave and she was uncertain when she would leave.4Bednarczyk pursued his request saying he would keep it inhis personal file and all he wanted was an approximate datein case an applicant would come in. Thereupon. Johnsongave him a handwritten note stating she would leave some-time between the middle of April and May I (G.C. Exh. 2).Bednarczyk left on vacation the next day and was not dueto return until March 29. On March 23. Johnson typed anote addressed to Bednarczyk in which she stated she waswithdrawing her resignation notice and that she planned tocontinue her employment with the Respondent (G.C. Exh.3). She inserted this note in an envelope, sealed it, and left iton Bednarczyk's desk. She did not submit copies to an'other member of management. On March 24, Bednarczyktelephoned from Florida where he was vacationing andJohnson told him of her rescission of her resignation. Bed-narcz\k told her he would talk to her about it on his return.On March 26. Johnson, who was filling in for Bednarczykwhile he was on vacation, noticed several office memos inhis box. One memo was from Frederick von Stade, Respon-dent's vice president and general manager, dated March 19,addressed to Bednarczyk, stating that he had received John-son's resignation and directing Bednarczyk to find an im-mediate replacement "as we discussed" before she leaves"the middle of April" (Resp. Exh. 6).' Another memo.dated March 25, from Cramer to Bednarczyk, advised himJohnson's final date was April 16 and "today" she hiredMichael Rubin as her replacement. Rubin was already anUnless otherwise indicated, ;ll dates hereinafter refer to 1976.4Johnson Ieslified she had told Bednairczyk in January she had ambitionsto work in New. York on a network station and hoped to save enough moneyto finance a trip Ihere to look for a. job somelime in the summer. She furthertestified that the emplos!ec, including Bednarczyk. const;antly talked abouttheir aspirations to ,work in Ne, York.' A carhon copy wsas sent to Pat Cramer. Respondent's program managerand Bedlnarclzk's immedialte supers isor, with ;i11 added nlotation on her copydirectingl her In Bednlarc,'sk's abhsence to find inlniediaeli a replacement forJohnoolnemployee in another capacity at the station. Immediatelyupon Bednarczyk's return on March 29. Johnson told himshe had seen the memos and asked why he had not retainedher "resignation" note in his personal file as he had prom-ised. Bednarczyk replied that he would not have been ableto go on vacation had he not obtained her note per direc-tions from von Stade. He went on to tell her it was out ofhis hands: he was directed to get the note but could not tellher the real reason at the time. otherwise she would nothave submitted the resignation. Johnson then asked Bed-narczsk to take her rescission of her resignation note shehad left for him to von Stade. In the course of conversationshe mentioned to Bednarczyk she had been involved withthe Union and gone to meetings, and he replied he wasaware of it. Later in the day. Bednarczyk told her von Stadewould not accept her rescission note. Johnson thereuponaddressed a memorandum, dated March 30, to von Stade.stating her note of March 18 was not intended to he a resig-nation and she planned to continue her employment unlessdischarged. She gave the memo to von Stade's secretary.No reply was ever received from von Stade. On April 5,Rubin reported fotbr work in the department. On April 10.Johnson picked up an en elope from the post office sent toher by certified mail. It contained an office memo fromBednarczyk, dated March 29, advising her that Mike Rubinhad been promoted to fill the vacancy created by her resig-nation, that he would report on April 5, and she was ex-pected to train him. The memo also stated her last daywould be April 16 (G.C. Exh. 6). Near the end of the work-day on April 16. Bednarczyk presented her with her pay-check and a vacation check and told her it was her last day.She protested to Bednarczyk that she did not intend to re-sign. She reported at the station on April 19, the next work-ing day, but was told she was no longer an employee.The Respondent contends that Johnson voluntariy quitand it was not unlawfully motivated by refusing to permither to rescind her resignation, another employee havingbeen assigned to replace her. Bednarczyk was no longeremployed by the Respondent at the time of the hearing. Hewas not called as a witness.'Von Stade testified he received a memo from Bednarczvkon the morning of March 17, stating, in part, "As I previ-ouslI advised you. my chief editor. June Johnson, will beleaving at the end of the 2nd week in April"(Resp. Exh. 32).He testified Bednarczvk brought him Johnson's written res-ignation on March 18. He met with Bednarczyk andCramer late that afternoon. and they collectively decidedon April 16. the end of a pay period, for Johnson's depar-ture. Von Stade instructed Bednarczyk and Cramer to lookfor a replacement for Johnson from within the existing em-ployee complement at the station. A memo was directedfrom von Stade to Bednarczyk, dated March 19, directinghim to find "as we discussed" a replacement tor Johnson"before she leaves the middle of April." In the carbon copyto Cramer, von Stade directed Cramer to find a replace-ment in Bednarczyk's absence.' Von Stade testified he firstbecame aware of Johnson's attempt to rescind her resigna-tion when Bednarczyk gave him Johnson's rescission memo" Von Stade testified he did not know it Bednarczyk still lived in the ('o-lumbus area.? Von Slide explained he remembered that Bednarczyk had gone on ac.a-tion thao vert da,591 D[)(CISIONS OF: NATIONAL. LABOR REIATIONS BOARDof March 30. He stated he refused to accept the rescissionbecause he had already been informed by Cramer that Ru-bin had been selected to replace Johnson.! Von Stade andCramer testified the Respondent's policy is to get the resig-nation notice in writing "to keep orderly employee files."Cramer conceded the request is made when an employeeverbally has notified the supervisor of his or her resignationat a specific time. Cramer testified Bednarczyk and she hadspoken several times about Johnson leaving, but she wasunaware when Johnson intended to leave until she sawJohnson's note in von Stade's office on March 18. VonStade testified he had been advised by Bednarczyk. Johnsonwas leaving but was not told when this would take place.Cramer testified, at one point, she spoke to Rubin onMarch 19 and told him he would be the replacement forJohnson. Yet her memo to Bednarczyk, dated March 25.stated she had hired Rubin as the replacement "today."When Bednarczyk asked Johnson for the written resigna-tion she told him she did not know when she would leavethe station. It is clear from the later conversation betweenthe two, Bednarczyk did not want to reveal the real reasonhe sought the written resignation notice. Since she had nev-er indicated she intended to leave at any definite time, therewas no reason for Bednarczyk to press for a written resigna-tion. Written resignations were requested by the Respon-dent when employees expressly announced their resignationwith a fixed date.Johnson impressed me as a witness who had a clear rec-ollection of her conversations with Bednarczyk and whenthey occurred. I find that Bednarczyk first approached heron March 18 concerning the written resignation notice andit was not until later that day she first submitted a period inwhich she expected to leave- mid-April to May I. Yet Bed-narczyk's memo to von Stade, dated March 17, stated inpart, "As I previously advised you, my chief editor, JuneJohnson. will be leaving at the end of the second week inApril." Von Stade testified he had been told by Bednarczykprior to receipt of the memo that Johnson would be leavingbut did not say when this would take place. A notation onthe memo by von Stade stated that he rejected Bed-narczyk's recommendation of an applicant to replace John-son. A further notation states he returned Bednarczyk'smemo at 10 a.m. on March 17. Yet Bednarczvk was notnotified until March 18 when Johnson expected to leave.Neither Bednarczyk nor von Stade could have known earlyin the morning on March 17 that Johnson intended to leaveat the end of the second week in April. Nor does her noteexpressly state she was leaving at that particular time. Thus,I do not believe this memo was prepared by Bednarczyk onMarch 17 nor seen by von Stade that morning.9Bednarczyk's memo to Johnson, dated March 29. for-mally notified her she had submitted her resignation to takeeffect "between the middle of April and the first day ofMay" and that Rubin was to fill her job. Rubin would re-port for training on April 5 and her last day of employmentwould be April 16. Yet completely ignored were her tele-I II should be noted that carbon copies of Bednarczyk's memo to Johnson.dated March 29, were sent to von Stade and Cramer. That memo stated, inpart, Rubin had been promoted to take over her job and would begin train-ing on April 5.9 As stated above, Bednarczyk was not called as a witness. Von Stadetestified he left the station on his own accord.phone conversation with him on March 24. her March 23memo to him in his box which he must have seen on hisreturn on March 29, and her conversation with him whenhe first arrived at the station that das.When Johnson re-minded him that he had told her he would keep her resigna-tion note in his personal file, he told her not to tell highermanagement or the Union, bhut it was out of his hands. andhe had been asked by son Stade to get the resignation note.I do not credit von Stade's or Cramer's testimony that theyfirst became aware on March 30 of Johnson's attemptedrescission when Bednarczyk gave him her memo. Bed-narczyk had been pressed to get Johnson's resignation. Hehad been told of Johnson's rescission \when he called her onMarch 24. When he returned from vacation on Monday.March 29, he was immediately confronted by Johnson whoonce again repeated she did not intend to resign. ier memoof March 23 renouncing her resignation awaited him whenhe returned. I find it incredible to believe that Bednarczykwould have waited until March 30 to have reported John-son's rescission of her resignation to von Stade or Cramer. Ido not believe the Respondent refused to accept her rescis-sion of the resignation because another employee. Rubin,had been assigned to replace her. Rubin was not scheduledto start training for her job for another week. A replace-ment had not yet been hired to replace Rubin. Von Stadeconceded he had been told Johnson was an excellent techni-cian. Cramer testified Johnson's technical abilities weregood, but that twice she had spoken to Johnson about beinginsubordinate to Bednarczy.k. Johnson testified that at leasta year before her termination of emplonyment she had initi-ated a conversation with Cramer in which she complainedthat Bednarczyk was blaming her for things which were nother fault and was letting out his frustrations on her. Cramerwas sympathetic and indicated Bednarczvk had actedtoward her in a similar fashion when she assumed a man-agement role.('ounsel for the Respondent argues in his brief that therewas no showing Respondent had any knowledge that John-son had participated in any union activities. In this connec-tion, Cramer testified as follows:Q. Did Ms. Johnson ever tell Vou or discuss Unionactivities with you?A. No.Q. Did you have any' knowledge of any UInion ac-tivities in which Ms. Johnson was involved?A. Not directly.Q. Ma'am'?A. Not directly.* * * * *Q. You testified on your direct examination thatyou had no direct knowledge of Ms. Johnson's Unionactivities, is that right?A. That's right.Q. I assume you had some indirect knowledge?A. Purely gossip.Q. Just gossip?A. (nodded.)Q. But you had some knowledge. is that right?A. Purely gossip knowledge which I don't have timeto bother with.* * ..*592 TAFT BROADCASTING (CO.Jtr'oi Ne ss: I'm not asking you if you knew it for afact. If you have any notions that she favored-Tilt WI NEss: G(ossip.Jt I)(;t Ni ss: Gossip to the effect what?Tift Wl II iss: That she was interested in the Union.JUlI)C;i NtSS: When did this so-called gossip come toyour attention keeping in mind that she left the middleof April?THil WIINI SS: Well, I think it came from Skip Bed-narczvk. And the conversation went something likeJune is interested in the Union because she is inter-ested in having a job in New York. And our businessin New York, they're highly unionized and she wasadvised that if she was a member of the Union already.she would have a better opportunity of getting a jobthere.It should he noted that Bednarczyk had acknowledged toJohnson on March 29 he was aware she favored the Union.Since he had left on vacation on March 19 and did notreturn until March 29. he had to be aware of it before heleft. I find that the Respondent's refusal to accept Johnson'srescission of her resignation effectively constituted a dis-charge. The question thus presented is whether such dis-charge was unlawfully motivated. In considering this ques-tion. it should be noted that the representation petition wasfiled by the Union on March 3. The first day of the repre-sentation hearing was March 26. A fact of discharge doesnot create a presumption nor does it create an inferencethat an illegal motive was its cause. The General Counselmust prove bh a preponderance of the evidence that theRespondent's motive was an unlawful one. I find it wasmore than coincidence that the Respondent pressed John-son for a resignation in writing at a time when she had notmanifested any decision to leave an' time soon. Bed-narczvk finally admitted to Johnson that he was not the oneresponsible for requesting her resignation or that he hadgiven her the true reason for the request. Coming on theheels of the Union's organizational campaign and only 2weeks after the Union had filed the representation petitionfor an election, and believing that she was a union sup-porter, I believe and find the real stimulus in urging herwritten resignation and refusing to accept her rescission wasmotivated by her support for the Union. Accordingly, I findthe Respondent's discharge of June Johnson on April 16violated Section 8(a)(1) and (3) of the Act.Hannah GutmannGutmann commenced her employment with the Respon-dent in April 1975, as a news reporter also appearing oncamera. She signed a union card in February 1976, but didnot solicit any other employees. She testified she was "vo-cal" in talking to other employees about the Union, Shewas discharged on September 10 by James Hodges. Re-spondent's news director. Respondent denies having knowl-edge of her union support and further asserts she was dis-charged because she was incompetent.Considerable testimony was adduced through Respon-dent's witnesses concerning Gutmann's shortcomingsfrom her physical appearance on the air (hair and weight),missing deadlines. being responsible for overshooting film.being disorganized. etc. Based on the record as a whole, Iam not convinced her performance as an emplosee was asbad as the picture portrayed by Respondent's witnesses,but, on the other hand, it does not necessarily follow hertermination was attributable to unlawful motives.Richard Moore was acting news director until replacedby James Hodges in June 1976. He left his employmentwith the Respondent that same month and at the time ofthe hearing was employed as a producer at a television sta-tion in Florida. Called as Respondent's witness, he im-pressed me as one who tended to exaggerate Gutmann'sdeficiencies and was generally unconvincing. For example,he testified Gutmann was late 15-20 times during the 14months she had been at the station (until June 1976) andthat he spoke to her each time about her tardiness.'James Hodges began his employment with the Respon-dent at the station in June 1976, as its news director. At thetime, the news program at the station was rated third of thethree major stations. Upon his arrival he met with formerNews Director Earl Green, then serving as the anchor per-son. and Moore. then the acting news director. Followingthat. over a short period of time, he conducted "get ac-quainted" interviews with individual staff members and dis-cussed with them their problems and career goals. He laterheld a staff meeting at which he asked their cooperation toelevate the station to the top in the rating services. In thesucceeding months he revised news reporting techniques,hired an executive producer, and effected changes in thereporters,photographers, and producers. Hodges personallydischarged Gutmann. He testified that in September he hadreached a decision that "she was unacceptable for our de-partment to appear on the air, and that she was unable toorganize herself to the extent to perform professionally inour department, and was unable to work with others." Hetestified there had been complaints from the assignmenteditor. Bob Aaron: Mike Crews, producer: and from PhilipRiegal, the chief news photographer." He testified hereached the decision to discharge her the morning of Sep-tember 10. He stated the "straw that broke the camel'sback" and prompted him to discharge her was when helearned she had not shot a "headline" at the airport onSeptember 8 while covering a Jimmy Carter appearanceduring the presidential primaries.' The testimony disclosedshe failed to shoot the headline at the airport and she wasfirst reminded that she had not shot the headline when shereturned to the station. The headline was shot in the sta-tion's parking lot with the fence as a background." As itturned out. the station was still the first to cover the eventon the air that night, and Hodges complimented her the10 Gutmann credibl) testified Moore spoke to her about I month after shestarted working and this was the only time. After that she was never morethan a minute late.I Riegel testified she was responsible for causing overshooting of film andfailing to meet deadlines Allocations were made for the amount of film to beused to cover a given news stort. Deadlines refer to situations when thereporter is supposed to return to the station from a news stort and have astory written at designated times before the news program is aired11 A headline in such situation refers to the reporter appearing on camerawith the appropriate backdrop, commenting on the event being covered. Inthis instance Gutmann was to have shot the headline at the airport13 She testified she attempted to shoot the headline at the airport before theplane arrival, but the sound portion was not recorded.593 DECISIONS 01 NATIONAL LABOR RELATIONS BOARDnext day. It was not until later that Hodges learned she hadforgotten to shoot the headline at the airport.When Gutmann reported for work on September 10.Hodges told her he could not take her off the night shift andalthough he had promised her the State House beat, he hadhired an investigative reporter and promised to give himthat beat.'4He then told her he knew she was looking foranother job and they should "call it quits" because she wasnot happy with the station and they were not happy withher. He gave her the paycheck and vacation pay. She be-came upset and inquired what she had done wrong. AtHodge's suggestion they then went for a car ride. She at-tempted to find out what the reason was for her termina-tion. Hie told her "incompatability" but no further specificswere given." He told her she should be in radio and couldgo to the top in that medium because she had a good deliv-erv and tone and he would help her get located. He went onto relate an experience he underwent while employed as ananchor man at a Boston station. He related the Union therewanted him to file a grievance. lie told Gutmann the Unioncould have helped him collect money but he decided if hefiled a grievance he would probably never have been able toget another job in broadcasting. Hie did not file the griev-ance.I"It would be an undue protraction to discuss in detail eachof Gutmann's alleged shortcomings. Gutmann had two im-mediate supervisors. Aaron and Crews. Hodges testified hehad received repeated complaints from both and from Rie-gel and on approximately six occasions he spoke to her in a"professional critical manner" concerning the complaintslie told her she ought to get herself organized so she couldimprove her personal product. Gutmann admitted that get-ting back to the station after covering a stort was a con-stant problem because of insufficient time. She also admit-ted that Moore and Aaron had spoken to her a number oftimes about late cut sheets." Although somewhat evasive,Gutmann admitted she "may have been" talked to aboutovershooting film. She also admitted the tight film budgetwas a subject of constant conversation in the news room.GCutmann's physical appearance on camera was probablynot appealing to tlodges. His displeasure was indirectlymade evident when he told her she would do much better inradio than television. Hodges testified he had not observedG(utmann engage in any union activity or had they everdiscussed the Union. tlis further testimony on direct exami-nation follows:Q. Did you. in fitct, know of any union activity.great or small, in which Miss Gutmann might havebeen engaged?A. No."4 She teslified i newsppaper article the night bhel re stated the stat ion hadhired a new executive producer. a new "hot shot" reporter. and tvo, emplosees were swiltching anchor positionsHodges admitted he did not go into any details.It Itodges' acciounl it their con.versation is nol substantiallI diiierent. [othe extent tht it ldiffers I credit (iutmann's versioln which is more fullsdescribed.' A cut sheet is 1 list inslructions Ironm the reporter to the photolgrapheron how to put the story together visuall. It the cut sheet sass prosidedbevyond the deuitdine. this caused a rush to, gel the tull package reads tor thehroaidcast.I have no doubt that Hodges answered truthfully the nar-row questions propounded to him concerning his knowl-edge of Gutmann's activity. On the other hand, RichardMoore testified as follows:Q. I am not asking you, now, if you have directknowledge: but, did you have a notion or an idea thatMiss Gutmann was favorably disposed towards theunion?A. No. sir.Q. Through gossip, or otherwise?A. There were rumors.Q. That's what I'm asking. I'm not asking if youhad direct knowledge, if you had any idea, or notion,through gossip or otherwise, that she was favorabledisposed to the union?A. Yes, sir. There were rumors to that effect.Q. And, how did these rumors come to your atten-tion?A. Through employees voluntaring [sic] informa-tion.Hodges' reference to his experience at his previous emplov-ment in Boston and explanation to Gutmann why he didnot file a grievance appeared to reveal a subtle and veiledsuggestion she not take her case to the Union. Accordingly,I find that the Respondent had reason to believe that Gut-mann tavored the Union at the time she was discharged.But this is not dispositive of the question whether or not shewas discharged because she favored the Union. As statedabove. Gutmann was not as poor a performer as the Re-spondent's witnesses portrayed her to be. On the otherhand, Ilodges was endeavoring to elevate the station's rat-ings and made other changes to improve its operation, in-cluding changes in personnel. I have no doubt he was notpleased with (iutmann's phNsical appearance on camera.otherwise wh3 tell her she should be in radio rather than intelevision. He was not satisfied with the manner in whichshe was organized, and this was based in part upon herresponsibility for overshooting of film and being late inmeeting deadlines. Although not free from doubt, I am notconvinced the evidence preponderates in favor of the Gen-eral ('ounsel's allegation that Hannath Gutmann was dis-charged because of her activities in support of the Union.Accordingly, this allegation will be dismissed.Anthony IEdwardsEdwards began his emploNment with the Respondent in1973 as a news reporter and appeared live on weekends as aweekend sportscaster. On October 1, he was relieved ofweekend sportscasting and moved to the afternoon shift.The complaint alleges the changes effected on October Iconstituted a demotion and an assignment to more onerousworking conditions in violation of Section 8(a)( 1 ) and (3) ofthe Act. The Respondent contends he was removed fromlive sportscasting because his delivery was not acceptable.Edwards signed a union card in February 1976. He testi-fied he tried to convince other employees to support theUnion. lie worked as a news reporter on Wednesdaythrough F:ridal. Ilie was not air talent but occasionally ap-peared on the air in connection with a story .' He receivedt' Ihese were taped594 TAFT BROADCASTIN(; CO.his news assignments from Assignment Editor Aaron. BudKaatz was the regular sportscaster. Edwards was the back-up man for Kaatz and regularly appeared live as the sports-caster on 5-minute segments on Saturday and Sunday. OnOctober 1,. he was removed as the weekend sportscaster. Hiswork as a news reporter was unchanged. He had been onthe day shift but on October 1 was moved to the night shift.He continued working on weekends but only as a newsreporter. He prepared the sports text hut this was read bythe individual who also reported the news. There was nocut in pay.'9 Edwards quit his employment in late Januar,1977.The General Counsel refers to two incidents to establishcompany knowledge of Edwards' support for the Union.both of which occurred after Edwards was relieved of thesportscasting. In late October. Robert Alan and Edwardswere sitting in the conference room talking about gettingunifbrms for a basketball team in which thes were involvedwhen Hodges walked by.20According to Edwards, Hodgeslater told him he did not want to see Edwards talking toAlan anywhere on the station premises. Hodges' versionwas that when he saw the two sitting in the conferenceroom he told both of them not to sit there talking -thesshould go to work if' thes were on duty: if they were offduty they should go to the cafeteria or lounge. Hie furthertestified that at other times he had told employees not touse the conference room as a lounging area. Hodges' ac-count appears more plausible and I credit his version. Inany event. I do not perceive Hodges had any reason tobelieve they were discussing the Union.:' Edwards also tes-tified that on January 8. 1977. he was at the station. He wascalled by Hodges to pick him up at the police station be-cause the state patrol did not want Hodges to operate avehicle. In the car, Hodges told Edwards that he swas intel-ligent and had the potential and should work hard. He toldEdwards he could not read on the air and needed work onhis writing. He referred to Edwards attacking him "incourt" hut that Edwards would not win. According to Ed-wards, Hodges also said Edwards would have received araise 6 months earlier if he had not "taken my stand withthe Union." Hodges did not testify regarding this incident.It should be noted that an unfair labor practice charge con-cerning Edwards' demotion had been filed 2 months earlier.(Case 9 CA 10780 2. filed on November 8. 1976.)I am not convinced that the removal of Edwards fromlive broadcasting was unlawfully motivated. Back on Au-gust 26. Edwards had refused to cover a news storv towhich he was assigned bs Aaron. Hie told Aaron he had aninterview set up with Arnold Palmer. He told Aaron hewould take it up with Hodges. Hie returned to the stationand lodges then told Edwards to tollow Aaron's instruc-tions. Edwards then called Hodges a lying "SOB". 2 ThatEdwalrds testified that while on the dals shift he had coached a girl'ssoftball team and Hlodges was aware of it2' 4lan was discharged on Nosember I5. allegedly because of his uniontI Ihe General (Counsel relies upon this Incident Ih s.upport the indepen-dent 8(a)( ) allegation that the Respondent unlawfully restricted communi-cation between employees in an effort to dissipate support ior the Union(Cases 9 ('A 10780 2. 9 ('A 1070 4). For the reason set forth above.find this contenlion wiihout merit and shall dismiss this allegationl' Edwards testified he had been told hb Hodges Ihat when he was filling inofr Klatz he would not have to coser news storiessame day,. Hodges sent a memorandum to Edwards advis-ing him "against another attempted act of insubordina-tion." No further action was taken against Edwards be-cause of this incident. Hodges testified he was responsiblefor the change on October 1 in Edwards' work assignment.He testified Edwards made a good physical appearance onthe air hut his live delivery was unacceptable. In a memo-randum dated September 20 from Hlodges to Edwards.Hodges was critical of Edwards pronunciation. "fluffing"and "stumbling."Had the Respondent sought a reason to justift severedisciplinary action upon Edwards, let alone discharge. ithad ample grounds when Edwards was insubordinate toAaron and then cursed Hodges. Yet Edwlards onl, receiveda written reprimand. I believe Hodges was not satisfied withEdwards' live broadcasting and that *was the reason for re-lieving him. I do not believe this change constituted an as-signment to more onerous working conditions nor was it achange effected because of union membership or support.Under these circumstances, I find that the evidence doesnot support the General Counsel's allegation that the reas-signment was for discriminators reasons. Accordingls. Ishall dismiss this allegation.Gene MlasonFhe complaint alleges the Respondent demoted ,,1asonand assigned him to more onerous w\orking conditions fromOctober 14 until about October 21. Further, the complaintalleges such action was taken because of his support for theU nion and because he gave testimon) under the Act andthereby violated Section 8(a)(1). (3). andi (4) of the Act.Mason began his employment with the Respondent inJuls 1973. Thereafter he performed arious jobs at the sta-tion, including some photography in which he \was inter-ested. At the time of the hearing he 'was a nrews photogra-pher at the station. Mason obtained authorization cardsfrom the Union and signed a card in |ebruair' 1976. liesolicited the employees in the news department: be testifiedhe signed up all but one. Mason was in attendance each iofthe 11 dass of the representation hearing (March 26 June21.In earls March. acting News Director Moore told lMalsonthere wais no spot open on the photographs statf, .ind uilch\cork was eliminated from the various jobs Mason, per-formed. Shortl\ after Hodges came to the station in June.Mason was interviewed bs Hodges. Mason told I lodges ofhis interest in photograph3and his desire to return to suchwork. He told Hodges he felt he had been removed fromsuch work because of his union activities. Hodlges replied hehad no knowledge of Mason's photographs backgroundand would talk to Riegal about it. Shortly thereafter Masonbecame a trainee photographer and recei ed a age inm-crease.lodges returned to the station on about October 13 afterhaving been away for 2 weeks. Mason was sitting with an-other emplosee when Hodges walked by, and thes ex-changed greetings. After Hodges had turned as a,.Masoncalled him a two-laced "SOB."2' The next da N \ason was2' Mason explained that a new person had been hired as .news photogra-pher. Mason was an extra news photographer at the tinme and felt he shouldhase been gl. en the position595 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled into the office. Hodges told him he was hurt by Ma-son's comment the previous day and was disappointed inMason. Hodges went on to say Mason's attitude was poorand he did not appreciate how well Hodges had treatedhim. Mason apologized and said his displeasure was reallydirected to the Respondent and not towards Hodges per-sonally. Hodges then told him he could not see how they'could continue their relationship after this and told Masonhe should look for another job."4Mason returned the cam-era to Riegel, as directed. Mason composed a memorandumwhich he presented to Hodges the next day (G.C. Exh. 9).In this memorandum Mason apologized for cursing Hodgesand stated he would continue to work at the station "for aslong as you allow or until another job is found." Hodgestold Mason he appreciated Mason's honesty. A few dayslater Hodges asked Mason how he was coming along in hisjob search. Mason replied he decided to remain at the sta-tion until the Union came in. Several days later Hodgestold Mason that he may have let his personal feelings affecthis judgment and he may have acted too hastily. He toldMason he could resume his photography work. Masonthanked Hodges and added that he would continue his as-sistance to the Union. About a week after Mason resumedhis photography work, he was called into Hodges' office.Hodges asked him what he hoped to accomplish with aUnion.2' They went on to discuss the pros and cons of hav-ing the Union as the bargaining representative.There is no doubt that Hodges was aware of Mason'ssupport for the Union when Hodges first interviewed him.Mason at that time told Hodges he felt he had been re-moved from photography work because of his union sup-port. And Mason had been present throughout the repre-sentation hearing.26Hodges nevertheless went ahead andrestored such work to Mason with a raise in pay. It wasonly when Mason called Hodges a two-faced "SOB" 4months later that Hodges was prompted to take away thephotography work from Mason and Mason was relegatedto the work previously performed. I find the evidence insuf-ficient to establish that Respondent's removal of Masonfrom the photography work for the limited period was at-tributable to unlawful motives. Accordingly. I shall dismissthis allegation.Robert AlanAlan was employed at the station from November 1973until his discharge on November 15, 1976. The complaintalleges that Alan was discharged because of his support forthe Union in violation of Section 8(a)(l) and (3) of the Act.Alan was a staff announcer and did the weather reportson the 5:30 p.m. and 11:30 p.m. news programs and alsoperformed as a booth announcer handling commercial and24 The above is based upon the testimony of both Hodges and Mason; thesubstance of the conversation is mutually corroborative.25 Two instances of coercive interrogation by Hodges were alleged as has-ing occurred in early September and on about October 21 (Case 9-CA-10627-1 and 9-CA- 10627 2). The record does not show nor does the Gen-eral Counsel's brief refer to any other instance of any interrogation. In thecircumstances in which Hodges posed the question, and particularly afterMason had told Hodges he intended to continue to support the Union. I donot find Hodges' remark constituted unlawful interrogation.26 The record is silent whether Mason testified at the representation hear-ing or had even been subpenaed.other announcements. he was under the supervision of thenews director and was considered part of the news depart-ment although the work performed was also considered tobe within the program department. supervised by PatCramer. In the early fall of 1976 he was transferred foradministrative reasons to the program department, but hisduties remained unchanged.? He was told he would bedoing more commercials than before. Alan signed a unioncard given to him by Mason in March. Apart from signinga card, Alan testified he gave a card to another employeeand "spoke to fellow employees about thinking about thedecision coming up when we would be voting for or againstthe union."The Respondent contends Alan repeatedly did not followmanagement instructions and ultimately was discharged forinsubordination. On August 17, Hodges directed a memo-randum to Alan and sportscaster Kaatz reprimanding themfor not appearing on a "bumper shot" on the late newsbroadcast the previous evening (Resp. Exh. 26).2:On Sep-tember 14, Hodges sent Alan another memorandum inwhich he stated he had received memos that Alan had notappeared on "bumper shots." Hodges stated Alan had pre-viously been warned about this and that another absencewould not be tolerated (G.C. Exh. 10). Alan testified he sawthis memorandum when he first returned from vacation.Although he testified this was the first notice he received onthis subject, the first memorandum by Hodges to him andKaatz was on August 17. Alan testified he sought outCramer and explained to her that he had been on the setbut the cameraman had been at fault. Cramer told him notto worry about it.29Von Stade directed a memorandum toAlan dated September 29, reprimanding Alan for not wear-ing a tie on the news broadcast the previous evening. Alantestified that sometime before this incident von Stade toldthe staff he intended to institute changes and that is why hehad hired Hodges. He wanted a different attitude in theentire news operation and then, directing his remark to theanchor people, Kaatz, Green, and Alan, said "they wouldhave to be very conscious of their appearance on camera."He also mentioned that ties should be worn. Hodges hadbeen away at the time of the September 28 incident. Uponhis return he saw a copy of von Stade's September 29memorandum and was told by von Stade that Alan againhad not worn a tie the previous day. Hodges then spoke toAlan who attempted to justify his appearance with a turtle-neck sweater and jacket. Hodges reminded him of vonStade's instruction. Thereafter, Alan wore a tie.in October, Alan was using a typewriter in the news op-eration center which was normally used by the assignmenteditor. When Hodges saw him there he told Alan not to usethat typewriter and he should use the ones available in thenews room. And again, in early November, Hodges discov-ered Alan in the room, this time using the typewriter usedby Hodges' secretary. Once again, Hodges told him not touse that typewriter. On October 31, at the conclusion of hisweather forecast presentation, Alan stated on the air. "It's2- Both Cramer and Hodges reported directly to von Stade.'s A "bumper shot" is one where the air talent is shown collectively oncamera sitting on the set at the opening of the show and also between theactual news and a commercial break.29 Cramer recalled that Alan initiated a discussion with her about Hodges'memorandum but her recollection of the conversation was hazy.596 TAFT BROADCASTING CO.been a miserable show." Afterwards he was told by Cramerit was an unprofessional remark to have made on the air.He agreed and explained there had been operational mis-cues by the technicians. On November I. von Stade issued awritten directive ordering all emplovees to stay out of thecontrol room and not to open the doors leading into thecontrol room during live programming. lie mentioned thatwhen the doors were opened, the technicians working in thecontrol room would be distracted. He stressed that thedoors not be opened "especially and absolutely during liveNews programs" ((G.C. Exh. I1). On November 3. Alanentered the control room before the evening news broadcastwas completed. Hodges had come into the control roombefore the broadcast began and was siewing the operation.Hodges told Alan he was not supposed to be in the room atthe time. Hodges then sent a memorandum to Alan con-cerning his entrance into the control room (G.C. E xh. 12).Alan testified he had observed Kaatz. the sportscaster, enterthe room before him with two college students and thoughtit would not be improper lor hinm to enter. Hlodges testifiedKaatz had come in with two college students, majoring incommunications. Hie told Kaatz they were free to views thetelecast in the studio but they all were not permitted in thecontrol room. The5left.TIhe incident which gave rise to Alan's discharge tookplacd on Sunday. November 14. Hodges was sitting in thecontrol room before the 6 p.m. news program went on theair. tie testified that ais the live operation, going into thenews program. was beginning. Alan opened the door.stepped in 2 3 feet and asked Edwards ift' the vitafrontequipment was read,.) Then he left. Alan admitted open-ing the door and making the inquiry of Eddwards but deniedthat he actuall_ stepped inside. lie testified he opened thedoor no more than 2 minutes before the news show started.The entire incident lasted less that 15 seconds, and thenAlan walked back to the news set. After the broadcast.Hodges told Alan to meet with (ramer and hinm the follow-ing morning. I he next das [lodges told Alan he had beenwarned previously about entering the control room and wasdischarged. Cramer was on vacation at the time. Hodgesdid not refer to the previous incidents described above. Ifind it unnecessary to decide whether the live programminghad in fact already begun. Split seconds may be involved. Iam convinced Hodges believed the technicians had actuallyassumed control at the moment Alan opened the door. TheRespondent was very much concerned with disruption inthe control room as evidenced bh von Stade's memorandumon November I. Only 2 days later. Alan entered the controlroom during a live program and was reprimanded for it.And less than 2 weeks later, Alan opened the door to thecontrol room at a time when Hodges believed the live pro-gram was operational. As noted above. Alan's union ac-tiv ity was minimal and there is no direct evidence of' com-pany knowledge. I am reluctant to draw an inference thatthe Respondent was aware of his support for the Union.Based on the entire record, I find the evidence insufficientto support a finding that the Respondent's discharge of10 He explained live programming began the moment the station's techni-cians assume contrlri oi on-lhe-air presentatioins from the netwsork's control"L.Ie" refers toI the operation in the contlrol room, neosl when the broadtcastiselt appears on the screenAlan on November 15 was motivated by his support for theUnion or was designed to discourage union activities. Ac-cordingly. I shall dismiss this allegation.CON( .i SONS O()F LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By discharging June Johnson because of her supportfor the Union and to discourage activities on behalf of theUnion. the Respondent violated Section 8(a)(1) and (3) ofthe Act.4. The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.5. Except as set forth above, the General Counsel hasnot established by a preponderance of the credible evidencethat Respondent has violated the Act.I -It R MI )\'Having found that Respondent has engaged in an unfairlabor practice. I shall recommend that it he ordered tocease anid desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the ,Act.Hlaving found that Respondent unlawfully dischargedJune Johnson, I recommend that Respondent be ordered tooffer her full and immediate reinstatement, without preju-dice to her seniority or other employee benefits, and makeher whole for an) loss of earnings and emplosee benefitsshe mas have suffered from the date of discharge to thedate reinstatement is offered. The amount of backpay shallbe computed in the manner set forth in I: f'. If oolwtorthComparl '. 90 NLRB 289 (1950). with interest thereon to becomputed in the manner prescribed in Florida Steel ('orpo-ration. 231 NLRB 117 (1977).'Uipon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER'2The Respondent. Taft Broadcasting Company, Colum-bus. Ohio. its officers. agents, successors. and assigns, shall:I. Cease and desist from:(a) Discharging or otherwise discriminating against em-ployees to discourage union activities or support for Local71. International Brotherhood of Electrical Workers. AFI.C10. or ans other labor organization.(b) In ans like manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed them in Section 7 of the Act.l' See generalls. liii Plumbing iS Heating (g. 138 NI.RB 716 (1962).t" In the esent no exceptions are filed as provided b) Sec. 102. 4 of theRules and Regulations ot the National l.abor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided In Sec. 102.48oii the Rules and Regulations. be adopted bs the Hoard and become itsfindings. conclusions. and Order, and all objections thereto shall be deemedwaised for all purposes597 I)C('ISIONS Oft NATIONAI. IABOR REI.ATIONS BOARD2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Offer to June Johnson immediate and full reinstate-ment to her former job or, if such job no longer exists, to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges. and make her wholein the manner set forth in the section of this Decision enti-tled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying. all pay-roll records, social security payment records, timecards,personnel records and reports. and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c) Post at its place of business copies of the attachednotice marked "Appendix."l Copies of' said notice, ono In the esent Ihal this Order is entlrced hb a judgment of a United Stltes(Court of Appeals, the words in the notice reading "Posted hby Order of theNational ab.hor Relations Board" shall read "Posted Pursuant to ia Judge-ment of Ihe t nited Slaties ('ourt of Appeals l nliorcing an Order oI the Na-tional I.abor Relations Itolrdt "forms provided by the Regional l)irector for Region 9. afterbeing duly signed by Respondent's representative. shall beposted by Respondent immediately upon receipt thereof:and be maintained by it for 60 consecutive days thereafter,in conspicuous places,including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered. defaced, or covered by any other material.(d) Notily the Regional l)irector for Region 9, in writ-ing, within 20 days form the date of this Order, what stepshave been taken to comply herewith.It IS FitRl IIER ORD)IRi:I) that those allegations in the com-plaints for which no violations have been found are herebydismissed.598